979-864-1316
 111 E. Locust, Suite. 500                                                      979-388-1316
   Angleton, TX 77515                                                           281-756-1316


www.brazoria-county.com

                                                                                FILED IN
                                        RHONDA BARCHAK                   14th COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                            DISTRICT CLERK
                                              BRAZORIA COUNTY            11/25/2015 1:18:23 PM
                                                                         CHRISTOPHER A. PRINE
                                                                                  Clerk


                             NOTICE OF ASSIGNMENT ON AN INTERLOCUTORY APPEAL

     11/25/2015

     TO:     FOURTEENTH COURT OF APPEALS

     RE:     Cause No. 78057-I, in the 412th District Court

             Style; RICHARD A DUNSMORE VS. ALLEN HIGHTOWER, ET AL

                                **************************************

     CASE INFORMATION:

     DATE OF APPEALABLE ORDER/JUDGMENT:        10/25/15
     NOTICE OF APPEAL:            11/13/15
     MOTION FOR NEW TRIAL:        NO
     ORDER OVERRULING MOT N/T     N/A
     REQUEST FOR FINDING OF FACTS AND CONCLUSIONS OF LAW FILED: NO
     REQUEST FOR CLERK’S RECORD: NO
     REQUEST FOR REPORTERS RECORD FILED: NO
     METHOD OF DELIVERY:          TAMES PORTAL
     JUDGE PRESIDING:             ROBERT J. KERN
     COURT REPORTER:              JILL FRIEDRICHS

                               ***************************************

     APPELLANT:                     DR. LANNETTE LINTHICUM AND DR. JOE TAYLOR

     ATTORNEY(S) FOR APPELLANT: KIM COOGAN, ASSISTANT ATTORNEY GENERAL
     TEL.:  512-463-2080
     FAX :  512-936-2109
     EMAIL ADDRESS: Kim.Coogan@texasattorneygeneral.gov
     TEXAS BAR NO.:    00783867
                                                                               Fi ed for Record
                                                                               11113/2015 9:57:25 AM
                                                                               Rhonda Barchak, District Cler1<
                                                                               Brazoria County. Texas
                                                                               78057-1
                                                                               Kim Mire, Deputy

                                   CAUSE NO. 78057-I

RICHARD DUNSMORE,                        §               IN THE DISTRICT COURT OF
TDCJ No. 1826868,                        §
     Plaintiff,                          §
                                         §
v.                                       §               BRAZORIA COUNTY, TEXAS
                                         §
ALLEN HIGHTOWER, et al,                  §
    Defen dan ts.                        §               412TH JUDI CIAL DISTRICT


                    NOTICE OF INTERLOCUT ORY APPEAL OF
               DR LANNETTE L INTHICUM AND DR J OE TAYLOR


     1. Come now Defendants in the trial cotut, Dr. Lannette LinthiciUD in her individual and

        official capacities, and Dr. Joe Taylor, in his individual capacity, and give notice of

        their desire to appeal from the Order Granting Temporary Injtmction, signed and filed

        by the trial cotut on October 26, 2015.

     2. Dr. Lannette LinthiciUD and Dr. Joe Taylor appeal to the either the First or Fotuteenth

        Cotut of Appeals.

     3. Dr. Lannette LinthiciUD and Dr. Joe Taylor have not previously filed a related appeal

        or original proceeding in either the First or Fotuteenth Cotut of Appeals.

     4. The Temporary Injtmction is automatically stayed pursuant to Texas Civil Practice &

        Remedies Code §6001 and §51.14(a)(4), as Dr. Lannette LinthiciUD in her official

        capacity is a state entity, and Dr. Lannette LinthiciUD in her individual capacity, and

        Dr. Joe Taylor, in his individual capacity are officers of the state. See Tex. Health &

        Human Servs. Comm 'n v. Advocates for Patient Access, Inc., 399 S.W.3d 615, 625

        (TCA3 2013).




                                             1
                                             Respectfully submitted,

                                             KEN PAXTON
                                             Attorney General of Texas

                                             CHARLES E. ROY
                                             First Assistant Attorney General

                                             JAMES E. DAVIS
                                             Deputy Attorney General for Civil Litigation

                                             KAREN D. MATLOCK
                                             Assistant Attorney General
                                             Chief, Law Enforcement Defense Division

                                             Is/ Kim Coogan
                                             KIM COOGAN
                                             Assistant Attorney General
                                             Attorney-In-Charge
                                             State Bar No. 00783867


                                             Law Enforcement Defense Division
                                             P. 0. Box 12548, Capitol Station
                                             Austin, Texas 78711
                                             (512) 463-2080 I (512) 936-2109 Fax
                                             K.im.coogan@texasattorneygeneral.gov

                                             ATTORNEYS FOR DEFENDANTS



                            NOTICE OF ELECTRONIC FILING

       I, KIM COOGAN, Assistant Attorney General of Texas, do hereby certify that I have

electronically submitted for filing a correct copy of the foregoing Notice of Interlocutory Appeal

ofDr. Lannette Linthicum and Dr. Joe Taylor in accordance with the Electronic Case Files System

of Texas, on November 13, 2015.


                                             Is/ Kim Coogan
                                             KIM COOGAN
                                             Assistant Attorney General


                                                2
                              CERTIF1CATE OF SERVICE


       I, KIM COOGAN, Assistant Attorney General of Texas, certify that a true copy of the

above Notice of Interlocutory Appeal of Dr. Lannette Linthicum and Dr. Joe Taylor has been

served by placing it in United States Postal Service, postage prepaid, on November 13, 2015

addressed to:

Richard A. Dunsmore -IDCJ No. 1826868
TDCJ - Terrell Unit
1300FM655
Rosharon, Texas 77583
PlnintiffProSe


                                         Is/ Kim Coogan
                                         KIM COOGAN
                                         Assistant Attorney General




                                            3